Furches, J.
(dissenting): I cannot agree that this paper has been established according to law, as the will of Augustus Davis. It does not seem to have been written as a will, nor, so far as I can see, intended as a will. It is not executed as a will, according to any of the requirements of the law. It has no attesting witnesses. It was not found among the valuable effects of the alleged testator after his death. Nor was it deposited as a will with any one for safekeeping. St. John's Lodge v. Callender, 4 Ired., 335; Simms v. Simms, 5 Ired., 684.
In my opinion, it must be the intention of the testator to make a will that is to dispose of his property by what he does, before it can be his will. And this intention must be manifest from the paper itself, or it must be found by the jury ; and the burden of showing this is on the pro-pounders. 1 Redfield on Wills, Star p. 174, and note. I do not believe a man can make his will “ onbenowins ” to himself, and I have no idea that it ever occurred to Augustus Davis that he was making his will when he wrote this letter.